Citation Nr: 0533058	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-24 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an upper back 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder 
to include gastritis.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
epididymitis.  

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disorder.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.  

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to August 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
determined that new and material evidence had not been 
received sufficient to reopen previously denied claims of 
entitlement to service connection for a psychiatric disorder, 
a low back disorder, a stomach disorder, headaches, and 
sinusitis.  It is also on appeal from a February 2003 RO 
rating action, which decided that new and material evidence 
had not been received sufficient to reopen previously denied 
claims of entitlement to service connection for an upper back 
disorder, bilateral epididymitis, a bilateral knee disorder, 
a bilateral foot disorder, and hearing loss.  

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the St. 
Petersburg RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of his June 2005 hearing, the veteran 
indicated that he was receiving Social Security 
Administration (SSA) disability benefits for both his 
psychiatric and his physical disorders.  Careful review of 
the claims file reveals that the record contains only 
incomplete portions of some documents from SSA dating from 
1998.  Noticeably absent are a SSA disability determination 
document and the report of medical examination in support 
thereof.  

The United States Court of Appeals for Veterans Claims has 
made it abundantly clear that the records concerning awards 
of Social Security disability benefits are relevant and must 
be obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  
The RO should contact the SSA and attempt to obtain complete 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.  

Since the veteran routinely receives medical treatment at VA 
facilities, the RO should also take this opportunity to 
update the records in the file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA the 
records pertaining to the veteran's claim 
for SSA disability benefits, to include 
the medical records considered in any 
determination on such matter.  

2.  Obtain the veteran's records for all 
treatment received at the Biloxi and 
Pensacola VA medical facilities from 
September 2003 to the present.

3.  Inform the veteran that he should 
submit to VA copies of any evidence in 
his possession relevant to these claims.

4.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


